EXHIBIT 10.1

 

 

[image_001.gif] 

1708 Jaggie Fox Way, Lexington, KY 40511

 

May 24, 2017

 

CONFIDENTIAL

 

 

Dear Daniel Powell,

 

On behalf of Nexeon MedSystems Inc, (the “Company” or “Nexeon”) we are very
pleased to offer you the position of Vice President, Sales and Marketing. This
position reports to the Company President and Chief Commercial Officer, Brian
Blischak. Your start date with Nexeon will be June 26th, 2017.

 

You will be paid an annual salary of $175,000. You will also be eligible for a
performance-based bonus of 20% of your annual salary. In addition, the Company
shall issue you Incentive Stock Options in the amount of 220,000 shares of the
Company’s restricted Common Stock. The term and vesting schedule, in addition to
other terms and conditions, shall be set forth in an option share agreement by
and between you and the Company and pursuant to Nexeon’s 2016 Omnibus Incentive
Plan.

 

You are entitled to receive benefits as a Company employee. You will be eligible
to participate in the Company’s Healthcare Reimbursement Plan (“HRP”) and
receive reimbursement through the HRP of up to $1,350.00 per month which may be
used for approved healthcare reimbursements such as health insurance premiums
for you and your family. You will be entitled to take up to twenty (20) days
paid vacation each calendar year. You will also be entitled to receive
additional benefits as a Nexeon employee as they become available.

 

As a condition of employment with Nexeon, you will be required to sign the
Employee Confidentiality Agreement, which includes confidentiality, assignment
to Nexeon of your inventions during employment involving products, procedures or
processes with which you will be involved at Nexeon, and non-solicitation
provisions.

 

Although we hope that your employment with Nexeon is mutually satisfactory,
please note that your employment at Nexeon is “at will.” This means that you may
resign from Nexeon at any time with or without cause, and Nexeon has the right
to terminate your employment relationship with or without cause at any time.
Neither this letter nor any other communication, either written or oral, should
be construed as a contract of employment for any particular duration.

 

Our offer is contingent on your warranty that you have no conflicting
obligations to or agreements with any third parties that could (i) have an
adverse impact on your ability to properly discharge your responsibilities to
Nexeon or (ii) give rise to a third party claim to any intellectual property
developed by Nexeon or by you on behalf of Nexeon during your employment with
the Company.

 

We are very excited about the prospect of you joining Nexeon as a member of our
team. Your active involvement will be critical in ensuring that we are
successful in building the company to the level of achievement which we know is
possible.

 

We request that you indicate acceptance of our offer no later than 5:00 pm on
Friday May 26, 2017. To accept our offer, please sign and date this letter
below, retain one copy for your records and return the other copy in the
enclosed envelope.

 

 

Accepted:           /s/ Daniel Powell     Daniel Powell   /s/ Christopher Miller
Printed Name   Christopher Miller     CFO, Nexeon MedSystems Inc  

 